MATTHES, Circuit Judge
(dissenting).
Cognizant of the rule that the constitutionality of a statute is presumed and that all doubts must be resolved in favor of its validity, I am nonetheless per*220suaded to believe that the excepting provision “other articles of immediate necessity” appearing in § 563.730, Y.A.M.S., is vague, indefinite, and uncertain, rendering both §§ 563.720 and 563.730, V.A. M.S., repugnant to the due process clause of the Fourteenth Amendment to the Constitution of the United States.1 Therefore, while concurring in the opinion insofar as it considers and disposes of the other issues, I respectfully dissent from the holding that the two mentioned statutes are valid and enforceable.2
In disagreeing with the majority on this issue, I am also disagreeing with the Missouri Supreme Court which sustained the validity of the Statute against the attack of unconstitutionality due to vagueness, in State v. Katz Drug Company, 352 S.W.2d 678, which holding was perhaps the moving force impelling the majority in the instant case to conclude that the Statute is valid.
Unlike decisions of the highest court of a state on matters of a state statute’s construction, by which we are bound, adjudications by the highest state court on the constitutionality of a statute are persuasive only, and certainly a decision by the state court of last resort holding that a state statute is consistent with the federal constitution does not insulate and immunize the statute from another constitutional attack thereon in a federal tribunal. Goesaert v. Cleary (E.D.Mich.,S.D. 1947), 74 F.Supp. 735, aff’d 335 U.S. 464, 69 S.Ct. 198, 93 L.Ed. 163; United States ex rel. Touchy v. Ragen (7 Cir., 1955), 224 F.2d 611, 617.
As the majority opinion impliedly recognizes, it is well-settled that a statute may be so vague as to violate the due process clause of the Fifth or Fourteenth Amendments. A survey of the decisions of the Supreme Court of the United States which have developed this doctrine reveals that a number of factors may play a role in unconstitutional vagueness.3 I deem it unnecessary for purposes of this dissent to attempt to enumerate or explore all of the factors which may from case to case become relevant. It is sufficient to observe that due process requires that a criminal statute be sufficiently definite in its terms to give a person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the statute. “The underlying principle is that no man shall be held criminally responsible for conduct which he could not reasonably understand to be proscribed.” United States v. Harriss (1954), 347 U.S. 612, at 617, 74 S.Ct. 808, at 812, 98 L.Ed. 989. In the oft cited case of Connally v. General Const. Co. (1926), 269 U.S. 385, 46 S.Ct. 126, 70 L.Ed. 322, the Supreme Court, in striking down an Oklahoma statute on the ground of vagueness, considered the *221question at some length and made these pertinent pronouncements:
“That the terms of a penal statute creating a new offense must be sufficiently explicit to inform those who are subject to it what conduct on their part will render them liable to its penalties, is a well-recognized requirement, consonant alike with ordinary notions of fair play and the settled rules of law. And a statute which either forbids or requires the doing of an act in terms so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application, violates the first essential of due process of law. International Harvester Co. [of America] v. Kentucky, 234 U.S. 216, 221, [34 S.Ct. 853, 58 L.Ed. 1284]; Collins v. Kentucky, 234 U.S. 634, 638 [34 S.Ct. 924, 58 L.Ed. 1510].” 269 U.S. at 391, 46 S.Ct. at 127.
The Court quoted with approval from United States v. Capital Traction Co., 34 App.D.C. 592, as follows:
“ > * * * The dividing üne be_ tween what is lawful and unlawful cannot be left to conjecture. The citizen cannot be held to answer charges based upon penal statutes whose mandates are so uncertain that they will reasonably admit of different constructions. A criminal statute cannot rest upon an uncertain foundation. The crime, and the elements constituting it, must be so clearly expressed that the ordinary person can intelligently choose, in advance, what course it is lawful for him to pursue. Penal statutes prohibiting the doing of certain things, and providing a punishment for their violation, should not admit of such a double meaning that the citizen may act upon the one conception of its requirements and the courts upon another.’ ” 269 U.S. at 393.
The foregoing requirement, applied by the courts with consistency since Con-nally, is the keystone factor in determining the issue of constitutional vagueness. Thus, in Cline v. Frink Dairy Co. (1927), 274 U.S. 445, 47 S.Ct. 681, 71 L.Ed. 1146, a case involving the constitutionality of a Colorado statute, the Court, speaking through Chief Justice Taft, stated:
“We are now considering a case of state legislation and threatened prosecutions in a state court where only the Fourteenth Amendment applies; but that amendment requires-that there should be due process of law, and this certainly imposes upon a State an obligation to frame its criminal statutes so that those to whom they are addressed may know what standard of conduct is intended to be required. And such is the effect of our cases. Connally v. General Construction Company, 269 U. S. 385, [46 S.Ct. 126, 70 L.Ed. 322]; International Harvester Company [of America], v. Kentucky, 234 U.S. 216 [34 S.Ct. 853, 58 L.Ed. 1284]; Collins v. Kentucky, 234 U.S. 634 [34 S.Ct. 924, 58 L.Ed. 1510]; American Seeding Machine Company v. Kentucky, 236 U.S. 660, [35 S.Ct. 456, 59 L.Ed. 773]; Waters-Pierce Oil Company v. Texas, 212 U.S. 86, [29 S.Ct. 220, 53 L.Ed. 417]; Fox v. Washington, 236 U.S. 273, [35 S.Ct. 383, 59 L.Ed. 573]; Omaechevarria v. Idaho, 246 U.S. 343, [38 S.Ct. 323, 62 L.Ed. 763] ; Miller v. Strahl, 239 U.S. 426, [36 S.Ct. 147, 60 L.Ed. 364] ; Tedrow v. [A. T.] Lewis & Son [Dry Goods] Co., 255 U.S. 98, [41 S.Ct. 303, 65 L.Ed. 524] ; Weeds, Inc. v. United States, 255 U.S. 109, [41 S.Ct. 306, 65 L.Ed. 537] and Kinnane v. Detroit Creamery Co., 255 U.S. 102, [41 S.Ct. 304, 65 L.Ed. 531].” 274 U.S. at 458, 47 S.Ct. at 685.
See also Lanzetta v. New Jersey (1939), 306 U.S. 451, 453, 59 S.Ct. 618, 83 L.Ed. 888 and concurring opinion of Associate Justices Black and Douglas in United States v. Five Gambling Devices (1953), 346 U.S. 441, 453, 74 S.Ct. 190, 98 L.Ed. 179.
*222With due respect for the views of the Supreme Court of Missouri and my brethren, I have concluded that the challenged Statute does not meet the test as enunciated and applied by the United States Supreme Court for more than a century.
As observed by the Supreme Court of Missouri in Katz, supra, 352 S.W.2d at 681, the term “works of necessity” is found in the statutes of many states, and there have been many decisions which have dealt with its meaning. The provision here under consideration, “other articles of immediate necessity” is not common in state statutes pertaining to sales. It is readily apparent from the authorities cited in the Katz opinion, supra, 352 S.W.2d at 681, and from 28 Words and Phrases, “Necessity (Sunday Labor),” pp. 452-463, that the courts themselves have had difficulty with the meaning of the word “necessity,” and certainly there is no unanimity of agreement as to its meaning when determining whether an Act that embodies it meets the due process requirements.
A Sunday Selling Statute, identically patterned after the Missouri Statute here involved and adopted by Kansas, was ruled unconstitutionally vague by the Kansas Supreme Court in State v. Hill, supra, 189 Kan. 403, 369 P.2d 365. Pointing out that the phrase “or other articles of immediate necessity” has no objective meaning, the Court stated:
“It becomes meaningful only when applied to a specific article purchased under varying circumstances, which leaves open the widest conceivable inquiry, the scope of which no one can foresee and the result of which no one can adequately guard against. * * * What may be an article of immediate necessity for one person to purchase on Sunday may be completely immaterial and even unwanted by another. Thus, whether an article is of immediate necessity depends solely upon the subjective judgment of one person based upon that of another.” 369 P.2d 372.
The opinion of the Kansas Court was contrary to the position taken by the Supreme Court of Missouri in the Katz case, supra, 352 S.W.2d at 685, where the Court agreed with defendant’s view that the Statute contemplates the needs of the community at large and asserted that individual subjective opinions need not be the guiding standard. The Missouri Court stated “that the standard of ‘articles of immediate necessity’ must be-necessity to people generally rather than merely the necessity of a particular individual on a particular occasion.” (Emphasis supplied.) Although the needs of a particular purchaser may not be relevant in ascertaining whether the Statute, which makes it a crime to merely expose forbidden goods to sale, has been violated, I nevertheless fail to see how, in practical effect, the Statute allows for any standard but a subjective one. The merchant is still required to determine for himself the needs of the community at large. In addition, since the Court’s declaration that the Statute contemplates the requirements of people generally was made in relation to an evidentiary question rather than directly in response to the constitutional issue, I entertain some doubt as to its controlling effect. Nonetheless, I will accept the Missouri Supreme Court’s “community” standard as binding and am still led to the irresistible conclusion that the Statute is unconstitutional. What is an article of immediate necessity to “people generally”? Does the classification change with more modern trends of thought and more modern standards of living? Does the “community at large” emcompass the entire State of Missouri, in which individual local communities might differ vastly in what they consider to be an “article of immediate necessity” ? Or is the Statute to be interpreted on the basis of what the “people generally” of each community, whatever vague geographical area that term encompasses, feel, at a particular point in time, is a necessary article? Should a merchant in St. Louis County, such as plaintiffs here, base his judgment upon what the current interpretation in *223St. Louis County would be or must he speculate as to what interpretation would be given by the average person over a state-wide area?
To me, the above questions emphasize the vagueness of the Statute and make the pronouncements of Connally v. General Const. Co., supra, 269 U.S. 385, 46 S.Ct. 126, 70 L.Ed. 322, particularly pertinent. There, an Oklahoma statute was declared unconstitutional because of the use of the word “locality” and the term “current rate of wages.” After holding that the term “current rate of wages” was vague, the Court stated:
“In the second place, additional obscurity is imparted to the statute by the use of the qualifying word ‘locality.’ Who can say, with any degree of accuracy, what areas constitute the locality where a given piece of work is being done?” 269 U.S. at 394, 46 S.Ct. at 129.
“ * * * The result is that the application of the law depends not upon a word of fixed meaning in itself, or one made definite by statutory or judicial definition, or by the context or other legitimate aid to its construction, but upon the probably varying impressions of juries as to whether given areas are or are not to be included within particular localities. The constitutional guaranty of due process cannot be allowed to rest upon a support so equivocal.” 269 U.S. at 395, 46 S. Ct. at 129.
The evidence in this case has fortified my view that the term “other articles of immediate necessity” is so vague that the Statute offends due process requirements. When the Supreme Court of Missouri ruled that the Statute was not void for vagueness, it would seem logical to conclude that the tests and standards promulgated by the Supreme Court of the United States above referred to, had been satisfied and that men of common or ordinary intelligence would no longer be required to guess at the meaning of the Statute. But apparently certain prosecuting officials were dubious as to whether men of ordinary and common intelligence could reasonably understand the precise conduct which the Statute proscribes. The evidence establishes that the Attorney General of Missouri, the Prosecuting Attorneys for St. Louis and Jackson Counties, Missouri, and the Circuit Attorney of the City of St. Louis, Missouri, shortly after the Katz opinion became final, prepared a “partial list of items not constituting drugs or medicines, provisions or other articles of immediate necessity” and circulated the list throughout the State of Missouri to other interested law enforcement officials. I fully understand that in the enforcement of*any criminal statute prosecuting officials are of necessity permitted and indeed required to exercise administrative judgment and discretion in the matter of making the initial determination of whether a particular statute has been violated, but I am unaware of any rule of law which authorizes a segment of the executive branch of Government to engage in a type or form of legislating such as, in my opinion, the officials engaged in when they promulgated the partial list of non-necessities. If the meaning of the term “other articles of immediate necessity” is so obscure as to require prosecuting officials to substitute their judgment for that of law-abiding citizens of common intelligence, it would appear beyond cavil that the Statute does not comport to the requirements of due process.
Additionally, I note with some significance that the Attorney General of the State of Missouri apparently entertained some feeling that the questioned term might be susceptible to one meaning in certain sections of Missouri and to a different meaning in another section of the state. He testified, in summary, that he had stated that a “tolerably good argument could be espoused toward that end, namely, that there could be a geographical distinction between one area of the state and another.” The Attorney General apparently based that conclusion upon his understanding of the holding of the United States Supreme Court in McGowan v. State of Maryland (1961), 366 U.S. 420, 81 S.Ct. 1101, 6 L.Ed.2d 393.
*224In the McGowan case, the Supreme Court was faced with the Maryland Sunday Closing Laws which specifically contained a myriad of exceptions for various counties, districts of counties, cities and towns throughout the state. I fully concur that clear and reasonable territorial distinctions, perhaps based upon local tradition and custom, may be made by the legislature. I also agree with the Court in McGowan that business people of ordinary intelligence within a particular county would be able to know what exceptions are encompassed by a provision of a law exempting “merchandise essential to, or customarily’sold at, or incidental to, the operation of” bathing beaches or amusement parks within the defined county. It is an entirely different matter, however, for the legislature to enact a vague all-pervading statute that may or may not be enforced uniformly throughout the state and which contains an exception that is based upon the needs of “people generally” rather than upon the more narrow and more easily ascertainable requirements of the operation of a particular type of endeavor within a particular, clearly defined local territory. If the meaning of the Statute, which on its face is statewide in scope, is so equivocal as to allow the sale of certain items in one section of the state and not in another, then in my judgment the constitutional guarantee of due process is violated.
Then too, and, finally, a member of the St. Louis County, Missouri, police department testified that he had instructed the police officers of the department “to use their common sense and not try to make an arrest on anything that might be considered in what we have come to know as the gray area, things that would be questionable.”
Since the Statute does not define by any objective standard what constitutes a sale of articles of immediate necessity, the determination of that question is left to the court and jury. Such delegation of responsibility is not permissible. See State v. Hill, supra, 189 Kan. 403, 369 P.2d 365. I am convinced that when the Statute is examined in the light of the applicable controlling principles, it is evident that the term “other articles of immediate necessity” is so vague that the citizen of ordinary intelligence must speculate as to what it encompasses. I firmly believe that the segment of our society which is engaged in the business of selling merchandise to the general public should not be required at the peril of being prosecuted and possibly convicted, to speculate or guess whether a certain article is one of immediate necessity. Attorneys, who advise these merchants, should be given adequate guide lines on which to base their opinions.4 In my considered judgment, the Statute should be held unconstitutional and the problem left to the legislature of the State of Missouri to consider and resolve. Such a course would be consonant with the American concept of proper administration of justice and would be far more desirable than subjecting our citizens to prosecution for violation of a Statute, which even in the minds of the prosecuting officials, has doubtful meaning.

. While mindful of the severability argument advanced by defendants, I am firmly convinced that §§ 563.720 and 563.730 must be construed as one statute in determining whether an offense has been committed. Thus, the two sections are so closely interrelated that a finding of unconstitutionality as to a portion of one section would require a nullification of both sections in their' entirety. See State v. Hill (1962), 189 Kan. 403, 369 P.2d 365, for the interpretation given identical statutes by the Kansas Supreme Court.


. For the purpose of this dissent, §§ 563.-720 and 563.730, commonly entitled the Missouri Sunday Selling Law, shall be referred to in the singular, as the “Statute.”


. See note “Due Process Requirements of Definiteness in Statutes,” 62 Harv.L.Rev. 77, footnote 2, where it is stated that the doctrine was first mentioned by the Court in Ohio ex rel. Lloyd v. Dollison, 194 U.S. 445, 450, 24 S.Ct. 703, 48 L.Ed. 1062 (1904). It was first squarely recognized in Waters-Pierce Oil Co. v. Texas (No. 1), 212 U.S. 86, 108-111, 29 S. Ct. 220, 53 L.Ed. 417 (1909) ; it was first invoked to invalidate a statute in International Harvester Co. of America v. Kentucky, 234 U.S. 216, 34 S.Ct. 853, 58 L.Ed. 1284 (1914) ; and since that time and prior to 1949, the Supreme Court applied the doctrine in about forty cases.


. See, Due Process Requirements of Definiteness in Statutes, 62 Harv.L.Rev. 77, 80-81 (1948).